Jones, J.
Although the action was in ejectment it developed into one for ascertaining the boundary line between the lands of the plaintiff and the answering defendants. *620It was conceded by all' parties that these lines could hot be determined or resurveyed from measurements with reference to an eight and a half foot head of water at the point where the old dam was located, because the location of the dam could not be definitely ascertained. The court found on sufficient evidence that the copy of the plat offered in evidence was not accurate as to scale and that the length of the lots in question from east to west was not marked on the plat. There were no monuments or stakes indicating the length of the lots. The plat does-not accurately give the length or course of the west boundary line of lots 1, 2, and 3, nor the northerly line of lot 1. This situation made it difficult, if not impossible, to determine with mathematical certainty the boundary lines by the methods usually adopted in controversies of this kind.
The court found that the plaintiff had failed to establish his contention as to the west line of the land of defendants and the north line of lot 1, and that he was not entitled to all the land claimed by him. It was evidently the wish of all the parties that the boundary lines should be established, and the court had to resort to an investigation as to the physical facts, and the use of parol evidence. At the request of the parties the court inspected the premises and found as the proof showed that the surface of the land around the old mill pond indicated plainly where the water stood when the mill pond was used. The evidence showed that from Cler-mont street the land ran back nearly level to the west until it reached the edge of the former pond and then dropped off sharply from three to five feet.
The northeast corner of lot 1 is known and its location is not disputed, and the width of all the lots at Clermont street is not disputed. There was testimony that at the northwest corner of lot 1 there was a stone used as a marker, and that at the southwest corner of lot 2 there was an iron stake when the land was bought by Henkey, and a straight line between the stone and the stake was treated *621as the west boundary line of lots 1 and 2. This line practically coincided with the east line of Edison street extended south.
There was a house on the Henkey lots and also on lot 3, fronting on Clermont street. These houses had been inhabited for many years, and there was a large amount of testimony to the effect that the level land on lots 1, 2, and 3 extending back from Clermont street to the edge of the high land had been occupied and used as their own by defendants and their predecessors in title for more than twenty- years. We agree with the trial court that adverse possession of these three lots from Clermont street to the boundary line on the west as established by the court was clearly proven.
Considerable testimony was received on the question of adverse possession of the land west of the boundary line as established by the court, but this was too uncertain and conflicting to be a basis of establishing title. In fact, at the beginning of the trial defendants’ counsel stated that they made no claim to the land in lots 1 and 2 to the north and west of the boundary lines which were later determined by the court.
The plaintiff bought the forty acres in which is included the land in dispute for a sum not exceeding $250 in 1912. The narrow strip of land between the lines as located by the court and the line as claimed by the plaintiff is quite insignificant in value.
The trial court had a much better opportunity than we have to ascertain the facts in controversy and we see no reason for modifying the finding of facts except in one particular. The court found and adjudged that Eleanor Beard and her grantees were the owners of lot 4. It is asserted by plaintiff’s counsel that this is contrary to the fact and that in fact the land belongs to Martha Duescher. _ We do not find in the record before us that this finding was sustained by the evidence, and the question of title was not litigated *622between those two defendants, as they made default. Since the judgment might create a cloud on the title of the real owner of this lot, we think it should be so corrected as to avoid such a result.
By the Court. — The judgment is affirmed as modified, with costs for respondents in this court, and the cause is remanded with directions to enter judgment in accordance with this opinion.